DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 01/03/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.

Claims 1-24 are pending.

Response to Arguments
The rejections of claims 1 and 21 under 35 USC 112(b) have been withdrawn due to applicant’s amendment to the claims.
The objection to claim 5 has been removed due to applicant’s amendment to the claims.
Applicant’s arguments in light of amendments of independent claims and in view of Specification are persuasive. The rejection of the claims is withdrawn.	
Claims 1-24 are allowed.
Allowable Subject Matter

The invention defined in claims 1 and 21 are not suggested by the prior art of record. 
The prior art of record (in particular, Pajouh; Darius Vahdat US 20150086172 Al, Lapstun, Paul et al. US 20030091233 A1, Vincent; Michael M. et al. US 9251343 B1, “(c) automatically calculating, using a local processor close to the digital screen, at least one first signature of the snapshot captured during said at least one predetermined timeslot,
(d) transmitting content authentication data dependent on said at least one
first signature, with a timestamp, to at least one remote server,
(e) comparing at least one content authentication signature, dependent on the
content authentication data, with at least one content reference signature that is calculated in the same way as the content authentication signature but based on a scheduled content item expected to be displayed on said digital screen during said at least one predetermined timeslot,
(f) if said content authentication signature corresponds to the content reference signature of said scheduled content item, generating at least one authentication token authenticating the displayed content item.” and similar limitations of independent claim 21 in combination with the other claimed features as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/           Primary Examiner, Art Unit 2493